Plaintiff in error was convicted under a second count of an information in two counts, charging in the first count that he unlawfully, falsely and fraudulently did forge a certain bank check; and in the second count, that he did unlawfully utter and publish as true a certain false, forged and counterfeited bank check.
There were two informations returned against the defendant and by stipulation defendant was tried under both informations at the same time and before the same jury. In other words, the two informations were consolidated, which accounts for the fact that the jury found the defendant guilty under the "fourth count."
No exception was taken to the form of the verdict and it was conceded by counsel for the defendant that the verdict referred to the Second Count of the Second information.
No question is presented here challenging the form of the verdict or its application to the Second Count of the Second information.
It is the contention of the defendant that because the jury did not find him guilty of committing the forgery charged, it could not lawfully return a verdict against him for the offense of uttering the alleged forged instrument.
The contention is without merit. If the evidence had been considered by the jury to be sufficient the defendant could have been convicted upon each and every count of *Page 649 
both informations, or he might have been convicted on either information.
The evidence has been examined and found amply sufficient to sustain the verdict.
Upon consideration of the whole record, we find no reversible error and, therefore, the judgment is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and TERRELL, J., concur.
WHlTFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.